Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardi et al (20150083958) in view of Nakai et al (6686044) in view of Gagas et al (6194051) in view of Boulos et al (5977002).
Bernardi teaches insulating mineral foams. 
Bernardi, paragraph 52 of the PGPUB, teaches the mineral foam most preferably from 150 to 300 kg/m3.
Bernardi, paragraphs 19-22 of the PGPUB, teaches a process for production of a mineral foam comprising the following steps: (i) separately prepare one or more slurries of cement and an aqueous foam for which the D50 of the bubbles is less than or equal to 400 um; (ii) homogenize this or these slurries of cement with the aqueous foam to obtain a slurry of foamed cement; (iii) cast the slurry of foamed cement and leave it to set.
Bernardi, paragraph 39 of the PGPUB, teaches the homogeneity of the mix is based on the number of divisions. According to the process of the invention, 16 elements are preferably used to ensure good homogeneity.
Bernardi, paragraph 111 of the PGPUB, teaches the slurry of foamed cement used to produce the mineral foam may further comprise mineral particles.
Bernardi, paragraph 113 of the PGPUB, teaches the suitable mineral particles for the slurry of foamed cement used to produce the mineral foam are selected from calcium carbonate.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for the that the mineral foam final product would be homogenous throughout as the step of mixing the individual components results in a homogenous mixture. 
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the mineral foam would be free of random gradient as the method to make the mineral foam results in a homogenous mixture and therefore no random gradients. 
Although Bernardi teaches a calcium carbonate additive, Bernardi does not teach surface coated calcium carbonate particles. 
Nakai teaches surface-coated calcium carbonate particles. 
Nakai, col. 1, teaches modified calcium carbonate particles, to a method for producing these particles, and to an adhesive containing these particles.
Nakai, col. 2, teaches surface-coated calcium carbonate particles, in which the surface of calcium carbonate particles is coated with a fatty acid mixture and further with an organic compound, the fatty acid mixture (1) comprising (1A) at least one compound selected from the group consisting of saturated fatty acids and salts thereof and (1B) at least one compound selected from the group consisting of unsaturated fatty acids and salts thereof, the (1A):(1B) weight ratio being in the range of 30:70 to 70:30, the coating amount of the fatty acid mixture being about 1 to about 3 mg per square meter of BET specific surface area of the surface-coated calcium carbonate particles, the organic compound being at least one member selected from the group consisting of phthalic esters, phosphoric esters, adipic esters, sebacic esters, azelaic esters, trimellitic esters and metal alkoxides, and the coating amount of the organic compound being about 0.1 to about 1 mg per square meter of BET specific surface area of the surface-coated calcium carbonate particles.
Nakai, col. 4, teaches examples of saturated fatty acids include C6 to C31 saturated fatty acids. Specific examples of saturated fatty acids include caprylic acid.
Nakai, col. 5, teaches examples of phosphoric esters include tributyl phosphate (TBP), tri-2-ethylhexyl phosphate and trioctyl phosphate (TOP). 
Nakai, col. 9, teaches examples of colorants include inorganic pigments. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to mix a colorant and the surface coated calcium carbonate particles before mixing with the other ingredients to obtain a particulate composition and further mix these two components in an amount such as 50% calcium carbonate and 50% colorant (ratio (1): (2) is 1:1)) to obtain an appropriate color. 
Nakai, col. 1, teaches the calcium carbonate is required to exhibit certain properties, such as (a) being excellent in dispersibility in the resin and other components of the adhesive, (b) improving the adhesion between the adhesive and the adherend(s), and (c) stabilizing the Viscosity of the adhesive during storage in the product container.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the surface coated particles as taught by Nakai as the calcium carbonate particles as taught Bernardi as so the foamed cement has excellent in dispersibility and stabilizes the viscosity of the foamed cement. 
When the (1A):(1B) weight ratio being in the range of 30:70 to 70:30 and the coating amount is about 1 to about 3 mg per square meter of BET specific surface area of the surface-coated calcium carbonate particles, caprylic acid would be present on the calcium carbonate in the amount of 2.1-14.56 μmol/m2. 
When the coating amount of the organic compound is about 0.1 to about 1 mg per square meter of BET specific surface area of the surface-coated calcium carbonate particles, TBP would be present on the calcium carbonate in the amount of .38-3.8 μmol/m2. 
When the coating amount of the organic compound is about 0.1 to about 1 mg per square meter of BET specific surface area of the surface-coated calcium carbonate particles, TOP would be present on the calcium carbonate in the amount of .23-2.3 μmol/m2. 
Caprylic acid, TBP or TOP as taught by Nakai reads on amphiphilic molecules as claimed in claim 1. 
Calcium carbonate as taught by Himes and Nakai reads on the first group of particles as claimed in claim 1. 
Although the references teaches a wide range of colorants, this reference does not teach the colorant to be Mn(IV) oxides. 
Gagas, col. 6, teaches colorants such as pigment pastes or dry color pigments can be added to change the color or look of the finished product. Such colorants include titanium dioxide (TiO2) (white), carbon black (black), iron oxide (Fe2O3) and manganese oxide (MnO2). These and other colorants can be added to make a solid color, a wood-like appearance, or a simulated granite or stone.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add manganese oxide as a colorant as taught by Gagas into the coated mixture as taught by the references above to give the mixture a blackish color. 
Although the references teach MnO2, the references do not teach a natural source of MnO2. 
Boulos, col. 4, teaches a MnO2 colorant. 
A naturally occurring mineral, pyrolusite, can be used to supply manganese dioxide to the batch.
Manganese oxide is inexpensive and not subject to volatility so that it is optimal as a colorant. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add pyrolusite as taught by Boulos as the colorant as taught by the references as pyrolusite is a naturally occurring mineral that is inexpensive and not subject to volatility. 
Pyrolusite as taught by the references reads on the second group of particles adapted to react with a blowing agent to form a gas as claimed in claim 1. 

Regarding claim 3, Nakai, col. 9, teaches a wide range of curing promoters can be used.
Curing promoters as taught by Nakai reads on accelerators as claimed in claim 3.
Regarding claim 4, Nakai, col. 4, teaches examples of saturated fatty acids include C6 to C31 saturated fatty acids. Specific examples of saturated fatty acids include caprylic acid.

Regarding claim 5, the references teach Pyrolusite.

Regarding claim 10, the claims teach mineral foam. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bernardi et al (20150083958) in view of Nakai et al (6686044) in view of Gagas et al (6194051) in view of Boulos et al (5977002) as applied to claim 1 and further in view of Berke et al (20100310846). 
Although the references teach mineral foams, the references do not teach the mineral foam to be of a closed cell structure. 
Berke, paragraph 142 of the PGPUB, teaches the closed cell bubbles are highly distinct and separated, with the matrix of material between the closed pores being minimal, and suggested the ability of the present invention to achieve high porosity and thus low density with the ability to obtain high insulative values and strength due to the closed structure.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for the mineral foam as taught by the references to have a closed cell structure as taught by Berke as a closed cell structure has high insulative values and strength.

Response to Arguments
Applicant’s arguments, filed 4/11/2022, with respect to the rejections of claims 1-5 and 10 under Himes and Nowak as the primary references have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bernardi, Nakai, Gagas,  Boulos and Berke.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
6478868 teaches the present invention also provides lightweight cement compositions, i.e., non-foamed cement compositions that have low densities, but provide high compressive strengths for cementing subterranean zones having low fracture gradients or for use in the construction industry generally.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        5/11/22